Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, 6, 8, 10-13, 19, 20, 22-24, and 27-32 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 19, and 23, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 3-13, dated 11/8/2021) were persuasive and overcome the 35 U.S.C. 112(b), 35 U.S.C. 102(a)(2), and 35 U.S.C. 103 rejections. 
Independent Claim 1 recites limitations that include a parcel dropping method for a parcel sorting system, comprising:
operating a conveying device to receive a parcel and move towards a delivery target; and
delivering, by the conveying device, the parcel to the delivery target after the conveying device moves to a delivery region,
wherein a motion speed of the conveying device is not equal to zero when the conveying device delivers the parcel;  
wherein the operating the conveying device to receive the parcel and move towards the delivery target comprises:
delivering, by the conveying device, the parcel to the delivery target at a determined delivery speed in a determined delivery distance,
wherein the determined delivery distance and the determined delivery speed are calculated according to a size parameter of a to-be-delivered parcel and a size parameter of the delivery target.  These limitations, alone and in combination with the other limitations in the 

Independent Claim 19 recites limitations that include an item sorting system, comprising:
at least one conveying device;
a parcel supply region, which is configured to distribute a to-be-sorted item;
a conveying region, which is configured for the at least one conveying device to move inside;
a parcel dropping region, wherein the parcel dropping region comprises a plurality of sorting targets;  and
wherein the at least one conveying device is configured to convey the to-be-sorted item through the conveying region, and
the at least one conveying device is configured to deliver the to-be-sorted item to a corresponding sorting target of the plurality of sorting targets in the parcel dropping region when the conveying device is in motion;
wherein the at least one conveying device is further configured to deliver a parcel to a delivery target at a determined delivery speed in a determined delivery distance, wherein the determined delivery distance and the determined delivery speed are calculated according to a size parameter of a to-be-delivered parcel and a size parameter of the delivery target.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record. 

Independent Claim 23 recites limitations that include a sorting robot, comprising:
a drive unit, which is configured to drive the sorting robot to move towards a delivery position after the sorting robot receives a parcel in a pickup region;

a control unit, which is configured to control the delivery unit to deliver the parcel to the delivery target at a determined delivery speed in a determined delivery distance,
wherein the determined delivery distance and the determined delivery speed are calculated according to a size parameter of a to-be-delivered parcel and a size parameter of the delivery target.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 30 recites limitations that include a parcel dropping method for a parcel sorting system, comprising:
operating a conveying device to receive a parcel and move towards a delivery target; and
delivering, by the conveying device, the parcel to the delivery target after the conveying device moves to a delivery region,
wherein a motion speed of the conveying device is not equal to zero when the conveying device delivers the parcel;
wherein the conveying device moves towards the delivery target along a first arc-shaped curve, and 
returns to a pickup region along a second arc-shaped curve after delivering the parcel.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 31 recites limitations that include a sorting robot, comprising:

a delivery unit, which is configured to deliver the parcel to a delivery target at the delivery position; and
a control unit, which is configured to control the delivery unit to deliver the parcel to the delivery target at the delivery position,
wherein a motion speed of the sorting robot is not equal to zero when the sorting robot delivers the parcel;
wherein the control unit is configured to control the drive unit to drive the sorting robot to move towards the delivery target along a first arc-shaped curve, and
return to the pickup region along a second arc-shaped curve after delivering the parcel.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 32 recites limitations that include an item sorting system, comprising:
at least one conveying device;
a parcel supply region, which is configured to distribute a to-be-sorted item;
a conveying region, which is configured for the at least one conveying device to move inside;
a parcel dropping region,
wherein the parcel dropping region comprises a plurality of sorting targets; and
wherein the at least one conveying device is configured to convey the to-be-sorted item through the conveying region, 
and the at least one conveying device is configured to deliver the to-be-sorted item to a corresponding sorting target of the plurality of sorting targets in the parcel dropping region when the conveying device is in motion;

returns to a pickup region along a second arc-shaped curve after delivering a parcel.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        November 16, 2021